Case L 18-cv-05912- JGK »~Document 23 Filed 10/30/18 ‘Re Le of AN

BOCES EMT

 

Par Na TEP A Toros
ON GCAL |

 

 

  
  

 

UNITED STATES DISTRICT COURT | DATE Pip: “D _ 2a
SOUTHERN DISTRICT OF NEW YORK sont 3g PY 3:92 - ee
GINA WILLIAMS, Sai tie i. Civ.No 18-5912 (RJ)
AMENDED
Plaintiff, INITIAL DISCLOSURES
UNDER FRCP 26(a) OF
-against- DEFENDANTS NEW YORK
CITY HOUSING AUTHORITY
NEW YORK CITY HOUSING AUTHORITY, CAROLYN JASPER, CESAR
CAROLYN JASPER, CESAR GONZALEZ, GONZALEZ, MATTHEW
MATTHEW HOFFMAN, RODNEY DAVIS, and HOFFMAN, RODNEY DAVIS,
THELMA WATKINS and THELMA WATKINS
Defendants.

a OO

Plaintiff Gina Williams hereby submit the following initial disclosures
under Federal Rule of Civil Procedure (“FRCP”) 26 (a)(1):

Plaintiff likely to have discoverable information that Plaintiff may use to
support her allegations in the amended complaint: Emails, Consent Decree signed
by Chairperson Stanley Brezenoff June 11, 2018. News articles, Response letters
from the New York City Housing Authority, All defendant’s personnel employment
files, disciplinary records, promotions and demotions including defendants witness
Xenia Rivera, Responses from the EEOC, April 24, 2018 New York City Counsel
transcript, employees emails, Counseling memorandums issued to plaintiff, Local
hearing,.

1. Individuals likely to have discoverable information that Plaintiff may
use to support her discoverable information.

a. Plaintiff Gina Williams

Documents that has already been submitted to the courts in the
J. 4.

 

Case 1:18-cv-05912-JGK, Document 23 Filed 10/30/18 Page 2 of 4

amended complaint and information obtain through discovery from
Defendants .
Documents that Plaintiff may use to support her allegations (FRCP)
26(A)(1)(A) (i).

2. Collective bargaining agreement, Defendant’s NYCHA policy, website article
from the previous Tenant Association President of Pomonok Houses Monica
Corbett.

Plaintiff investigation and search for documents upon which it may rely in its
prosecution of this action is continuing. Plaintiff reserve the right to supplement
these documents as additional documents are located.

3. Acomputation of each category of damages (FRCP 26(a)(1) (A) (iii).

Pain, suffering mental anguish, and embarrassment. - -

4. Plaintiff will review any negotiation and settlement offers or any ward
the Jury may grant or the court may deem just. Plaintiff will supplement

damage confrontation damages upon discovery and current ongoing
discriminatory acts,(FRCP 26(A)(1)(A) (iv).

Dated: Queens, New York
October 30, 2018

Gina Williams

Plaintiff — Pro Se

146-17 182"4 Street

Springfield Gardens, N.Y. 11413
Tel: (347) 886-7802
Ginawms@verizownet-

    
   

By: A L
Gina William
——1

Case 1:18-cv-05912-JGK ,Document 23 Filed 10/30/18 Page 3 of 4

To: KELLY D. MacNEAL

EVP for Legal Affairs and General Counsel
New York City Housing Authority

Nabiha Rahman

Attorney for Defendants

250 Broadway, 9 floor

New York, N.Y. 10007
Tel. No.: (212) 776-5043

Fax No.:(212) 776-5402
Nabiha.rahman@nycha.nyc.gov
| | Ih

Case 1:18-cv-05912-JGK Document 23 Filed 10/30/18 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

loi Lt WLYAY 2
(List the name(s) atta pciioneri) [F civ. é y ty 2. (ZL TK > ( )

 

- against - AFFIRMATION OF SERVICE

Mont 160k City Housing
Fol by b4 al

(List the name(s) of the —_ espondent(s).)

I, (print your name) _¢ kh EL L Je pok Tones, declare under penalty of perjury that I
served a copy of the attached (list the names of the documents you served): I KM / Lt. 4 Via LZ. dy SC lsu hes

Leftel&

 

 

upon all other parties in this case by (state how you served the documents, for example fhand delivery,

nai, wemign cores LAO [ILO Aduay, MIMY [4827 wine
following persons (list the names and addresses of the people you ‘verved)! AL Vf ff- } CS Ato! V iA
dasfes, CesAn Gop Zp/eZ, Matthend pottery.
Lode 7 Das, The lm A. WATKINS

on (date you served the document(s) Or fo pek. 20) 2A
ocfopek 4 LA¥ ELE. Jehiok Tones

Dated oe 7 Lad |
Ri os Sirti Wd te
Mp CA MY [1435_

Zip

Telephone Number £ 4 he Lege 19 y, O

E-Mail Address

 

 

 

Rev. 01/2013
